Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a pixel circuit that includes a first pixel including a first switching element including a control electrode connected to a first node, an input electrode receiving a first power voltage5 and an output electrode connected to a second node, a second switching element including a control electrode receiving a first signal, an input electrode receiving a first data voltage and an output electrode connected to the first node, a first light emitting element including a first electrode connected to the second node and a second electrode receiving a second power voltage, a third switching element including a control electrode receiving a second signal, an10 input electrode connected to the second node and an output electrode connected to a third node and a fourth switching element including a control electrode receiving a third signal, an input electrode connected to the third node and an output electrode connected to a sensing line. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel circuit and a display apparatus including, inter alia, 
a third switching element including a control electrode which receives a second signal, an input electrode connected to the second node and an output electrode connected to a third node; and 
a fourth switching element including a control electrode which receives a third signal, an input electrode connected to the third node and an output electrode connected to a sensing line, 
wherein the third signal is the same as the first data voltage, of claims 1 and 9 (fig. 2, 5 and 9).
Park (US 2018/0061293) teaches an organic light emitting display device that includes a display panel, a data driver, and a scan driver. The display panel includes sub-pixels. The data driver supplies a data signal to the sub-pixels. The scan driver supplies a scan signal for controlling a switching transistor of each sub-pixel, and a sensing signal for controlling a sensing transistor of each sub-pixel. The sensing transistor has a turn-on time for detecting whether a short has occurred between at least two electrodes of a switching transistor in response to a sensing signal.  See pixel circuit SP in fig. 6.  Park does not teach nor suggest above features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628